J. Seaborn Holt, Associate Justice. This is a suit on contract which resulted in a verdict and judgment in favor of appellee, Lewis George, in the amount of $420.00. Appellee, George, alleged in his complaint that during the time from June 8, 1960 to July 14, 1960 he did bulldozing for the appellant and operated his bulldozer for appellant 45 hours at which time the appellant ordered the appellee from his premises and to remove his equipment; that appellee has made demands upon the defendant for payment for his labor and that payment has been refused; that the usual and customary price for bulldozing is $10.00.per hour and that appellee is entitled to recover $400.00 from appellant; that he did other work for appellant which was also bulldozing the early part of 1960 and that the appellant owes appellee a balance of $20.00 on said work and prayed judgment against appellant in the sum of $420.00. Appellant filed the following answer: “1. That he denies each and every material allegation contained in the complaint of the plaintiff not herein specifically admitted. 2. Defendant states that on or about June 8, 1960 he entered into a contract with the plaintiff under the terms of which the plaintiff agreed to perform work and labor on certain real estate owned by the defendant. That said work consisted of bulldozing. That said plaintiff entered into the performance of said contract on or about July 14, 1960. That on said date the plaintiff refused to continue said work under said contract. Defendant states that the plaintiff agreed to perform said work for the total price of $400.00. That said plaintiff has failed and refused and now fails and refuses to complete said work under said contract and that this defendant stands ready, willing and able to carry out his obligation under the contract.” A jury trial resulted in the following verdict: “We, the jury find for the plaintiff against the defendant and fix his damages at the sum of $420.00'.” From the judgment appellant brings this appeal and relies on the following point: “That the verdict of the jury and the judgment rendered thereon is a judgment for damages and is error. The action was brought in contract and not tort.” Appellant says in his brief and argument that his appeal is confined to the one point above set out. As shown by the pleadings, the sole issue was whether or not the appellant owed the appellee for labor and services performed. The case was submitted to the jury on this issue and in keeping with the pleadings. This case does not present a question of damages, but one of contract to do the bulldozing work. The plaintiff alleged work performed and that the price was $10.00 per hour; that he had made demands for payment for his labor and that payment had been refused. Appellant argues that since the jury’s verdict was a judgment for damages it was not responsive to the issue involved which was a debt on contract alleged to be owed by appellant to appellee, and was not an action in tort. We do not agree with appellant’s contention. On the record presented we think the jury clearly meant by using the word damages in its verdict the amount which it appears undisputed appellant owed appellee for the use of appellee’s bulldozer which, as indicated, the jury found to be $420.00. Accordingly, the judgment is affirmed.